Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALL-SOLID-STATE BATTERY AND PRODUCTION METHOD THEREOF

Examiner: Adam Arciero	S.N. 17/691,319	Art Unit: 1727	October 22, 2022

DETAILED ACTION
The Application filed on March 10, 2022 has been received. Claims 1-6 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “type” in claim 3 is a relative term which renders the claim indefinite. The term “type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of compact prosecution, the Examiner will construe the claim to read without the word “type”.

Allowable Subject Matter
Claims 1-2 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, Mitsuzuka et al. (JP 2011-077501 A; as found in IDS dated 03/10/2022), Kozawa et al. (US 5,372,89;7 as found in IDS dated 03/10/2022), Boram et al. (US 5,098,801; as found in IDS dated 03/10/2022) and Ashizaki et al. (US 2009/0181297 A1), do not specifically disclose, teach, or fairly suggest the all-solid-state battery comprising the claimed protruding part of one of the collector layers that has been welded to the claimed folding margin part and being folded together toward an inside of the claimed metal case (claim 1). Mitsuzuka teaches of a laminated solid-state battery provided in a metal case having an open top and comprising a terminal 6,17 welded to said metal case and wherein one terminal 5 is insulated from the metal case (paragraphs [0072] and Fig. 11-12). Kozawa et al. teaches of a battery having a metal case comprising a folding margin part provided at an upper end of said case wherein the folding margin part is folded towards an inside of the battery and an insulating gasket 14 is provided inside of the metal case (Fig. 1, Fig. 11A-11I and col. 5, line 65 to col. 6, line 22). Boram et al. teaches of a battery wherein the cover of the battery comprises openings to allow the injection of an uncured thermosetting sealant which is then cured after being injected (col. 3, lines 21-42). Ashizaki et al. teaches of a gasket used in a metal case for a battery comprising a thermoplastic resin (paragraph [0030]). However, the prior arts either alone or in combination are silent to the claimed battery as described above.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727